Citation Nr: 0920919	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-14 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the creation of an overpayment in the amount of 
$1829.00 for removal of spouse back to May 1, 1999, was 
correct.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1977 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision by the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that the creation of an 
overpayment in the amount of $1829.00 was a valid debt.  
Jurisdiction of the claim is currently with the RO in 
Washington, D.C.  

The Veteran testified before the undersigned at a hearing in 
February 2009.  A transcript of the hearing is of record.  At 
the hearing he submitted additional evidence with a waiver of 
initial RO consideration.  See 38 C.F.R. § 20.1304 (2008).

At the hearing, the Veteran, through his representative, 
stipulated as to the validity of the debt in question and 
requested a waiver be granted.  Specifically, he argued that 
his September 2002 letter of correspondence to the Oakland RO 
(which had notified him in writing on April 17, 2002 that an 
overpayment had been created on his account), should have 
been liberally construed as a request for a waiver of the 
debt.  He also contended that the Board should, in the first 
instance, grant his request for a waiver of the overpayment.  

Generally, the Board's appellate jurisdiction is limited to 
issues properly on appeal from VA agency of original 
jurisdiction (AOJ) determinations.  See 38 C.F.R. § 19.4, 
20.101 20.200, 20.201, 20.202, 20.203; see also 38 U.S.C.A. § 
7104, 7105(a); see also Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996) (it is a well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
and that a potential jurisdictional defect may be raised by 
the court or tribunal, sua sponte or by any party at any 
stage in the proceedings, and, once apparent, must be 
adjudicated).

The issue of entitlement to a waiver of recovery of 
overpayment (and as a preliminary matter, the timeliness of 
that request for waiver) has not yet been addressed by the 
AOJ and/or Committee on Waivers and Compromises (Committee), 
and there is no record of the notice of overpayment 
correspondence that was issued by VA's Debt Management Center 
(DMC) in St. Paul, Minnesota.  The validity of the underlying 
debt is the only issue that was addressed by the agency of 
original jurisdiction (AOJ); hence, it the only issue before 
the Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The Board is without appellate jurisdiction to consider the 
issue of waiver of the debt in the amount of $1829.00 in the 
first instance.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.101 (2008).  The matter is referred back to the 
RO.


FINDINGS OF FACT

1.  The Veteran has been charged with an overpayment of VA 
disability compensation in the amount of $1829.00.

2.  The Veteran was at fault in the creation of the 
overpayment in failing to report his divorce from L. P., 
effective December 21, 1998 and subsequent marriage to S. F. 
on May 28, 1999.


CONCLUSION OF LAW

The overpayment of benefits in the amount of $1829.00 was 
properly created.  38 U.S.C.A. §§ 1506, 5112 (b)(9) (West 
2002); 38 C.F.R. § 1.962, 3.401(b), 3.501(d)(2) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a),  3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.  However, the notice provisions of 
the VCAA are inapplicable to overpayment of indebtedness 
claims.  Barger v. Principi, 16 Vet. App. 132 (2002).  

There are, however, other procedural due process requirements 
that are applicable in the context of overpayment issues.  
Once VA has determined there is a debt, the debtor must be 
advised of the fact of the debt and that he may dispute its 
existence or amount, as well as requesting waiver of it.  
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  

If the debtor in any way disputes the existence of the debt, 
the RO must review the accuracy of the debt determination.  
If the debtor is unsatisfied, he may appeal.  Id. See also 38 
C.F.R. § 1.911 (2007); VAOPGCPREC 6-98 (April 24, 1998).  The 
RO fully complied with these requirements.  Moreover, the 
Board does not find that the debt was improperly established 
and the Veteran has conceded to the validity of the debt.  

Validity of the debt

Background

The record shows that the Veteran was granted service-
connected disability benefits for several disabilities at a 
combined evaluation of 40 percent, effective September 30, 
1992.  In March 1994, his disability award was amended to 
reflect additional benefits for a dependent spouse (T. B.) 
and one child.  The record contains no further written 
communications from the Veteran between March 1994 and April 
2002.  

In April 2002, the Veteran submitted a Status of Dependents 
Questionnaire (VA Form 21-0538), on which he indicated that 
he had divorced T. B.; married L. P. on April 24, 1994; and 
following their divorce, married S. F. on May 28, 1999.  That 
same month, the RO issued written notice to inform the 
Veteran that an overpayment had been created on his account 
due to his failure to keep VA apprised of the change in 
status of his dependent spouse.  

The Veteran has testified that he was unaware that he should 
have informed VA of the 'change in status' of his dependents.  
He has also has provided marriage certificates and divorce 
decrees, which in pertinent part; show a marriage to L. P. on 
April 27, 1994 and a divorce on December 21, 1998.  Another 
marriage certificate shows a marriage to S. F. on May 28, 
1999.  

Analysis

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits to which 
he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.962.  An overpayment may arise from virtually any 
benefits program administered pursuant to VA law, including  
pension, compensation, dependency and indemnity compensation  
(DIC), education educational assistance benefits and 
subsistence allowance, insurance benefits, burial and plot 
allowances, clothing allowance, and automobile or other 
conveyance and adaptive equipment allowances.  38 C.F.R. § 
1.956(a).  

In this case, the Board must determine if the Veteran's debt 
- due to being paid additional compensation for a dependent 
spouse (when VA was not properly notified of a change in the 
status of the spouse) - was properly created.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  The RO has identified the 
specific period over which the overpayment was created, as 
May 1, 1999 to May 1, 2002.

The Board notes that the effective date of a reduction in 
compensation benefits based on divorce is the first day of 
the month following the month of divorce.  38 C.F.R. § 
3.501(d)(2) (2008).  The effective date for additional 
compensation for a dependent spouse is the latest date of the 
veteran's marriage, if the evidence of the event is received 
within one year of the marriage; otherwise, the date notice 
of the dependent is received.  38 C.F.R. § 3.401(b) (2008).  

The Veteran's entitlement to additional benefits for his 
previous dependent spouse (L. P.) ceased effective January 1, 
1999, regardless of when VA was informed of the divorce, 
pursuant to 38 C.F.R. § 3.501(d)(2).  He was not entitled to 
benefits on behalf of S. F., until VA was notified of their 
marriage (and of the preceding divorce from L. P.); 
regardless of the fact that S. F. was his current and legal 
spouse.  This is because a dependent's allowance is specific 
to a particular person.  

VA did not become aware of the Veteran's divorce from L. P. 
and more importantly, of his subsequent marriage to S. F., 
until May 2002.  It follows then that between January 1, 1999 
and May 1, 2002, the Veteran was receiving additional 
compensation for a dependent spouse to which he was not 
entitled.  However, as indicated, the RO has only sought 
recovery of the overpayment from May 1, 1999 until May 1, 
2002.  Based on the foregoing, the overpayment during this 
period was validly created.  

The Veteran seeks a waiver of the debt.  This matter is 
referred back to the AOJ for initial consideration, as noted 
in the Introduction.


ORDER

The overpayment in question is a valid debt; the appeal is 
denied.



____________________________________________
N. Rippel
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


